DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	This office action is responsive to applicant’s amendment filed on 04/26/2021.  Claims 1-20 were pending.  Claims 1, 11, 17, 19-20 were amended.

Claim Rejections - 35 USC § 112

3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

without additional masks” (emphasis added).  However, in claim 19 applicants further recited a patterned resist layer.  It is well known in the art that “a patterned resist” material/layer can act as a mask (See evidence via Cheng et al. (US 2018/0261376 A1 paragraph 0037, 0043).  Once the applicants recited “without addition masks” in the independent claim 17, applicants cannot further recite additional mask such as “a pattern resist” in claim 19.
Claim 20 indirectly depends on claim 17.  Claim 20 is indefinite because it is contradicted to previous claim 17.  Specifically, in line 10-11 of claim 17, the applicants recited “wherein the directionally etching removes a part of the material filed in the first trench and the second trench without additional masks” (emphasis added).  However, in claim 20 applicants further recited a patterned resist layer.  It is well known in the art that “a patterned resist” material/layer can act as a mask (See evidence via Cheng et al. (US 2018/0261376 A1 paragraph 0037, 0043).  Once the applicants recited “without addition masks” in the independent claim 17, applicants cannot further recite additional mask such as “a pattern resist” in claim 20.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claims 17-18 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Yieh et al. (US 2015/0093907 A1).
Regarding to claim 17, Yieh discloses a method of fabricating a semiconductor device, the method comprising:
etching back a material deposited over a substrate, the substrate comprising a first region having a plurality of features including a first trench and having a second region having a plurality of features including a second trench, wherein the first trench and the second trench are filled with the material; (paragraph 0043-0046, Fig 4 step 4, Fig 5E); and
directionally etching the material to a same height within the features of the first region and the features of the second region, wherein the directionally etching comprises directing etch ions at an angle to the substrate,

Regarding to claim 18, Yieh discloses wherein the plurality of features provide a shadowing effect to limit the etch ions from reaching a bottom of the features of the first region and a bottom of the features of the second region (Fig 5C, Fig 9A--9B, paragraph 0044-0045).

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-7, 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Yieh et al. (US 2015/0093907 A1) in view of Su et al. (US 9,443,741 B1).
Regarding to claim 1, Yieh discloses a method of fabricating a semiconductor device, the method comprising:
Depositing a material over the substrate, the substrate comprising a first region having a plurality of feature including a first trench (left hand side of Fig 3A) and a second region having plurality of features including a second trench (right hand side of Fig 3A), wherein the material coating forms over the first region and the second region and the first trench and the second trench are filled with the material (Fig 1, Fig 3A-3D, Fig 3A-5B; Fig 5B; paragraph 0029-0032, 0037-0038);
Directionally etching the material coating to the same height with the feature of the first region and within the feature of the second region, wherein the directional etching comprises directing etch ions at an angle to the substrate (paragraph 0043-0046, Fig 4 step 4, Fig 5E);
Wherein the directional etching remove a part of the coating filled in the first trench and the second trench without additional mask (paragraph 0043-0046, Fig 4 step 4, Fig 5E).
Regarding to claim 1, Yieh fails to disclose the coating material is an anti-reflective coating and the anti-reflective coating forms to a different thickness over the first region and the second region.  However, Yieh clearly teaches the coating material includes dielectric, metal, oxide or SiN or any other material used in gap fill using a deposition process (paragraph 0037-0038).  Su discloses the coating material is an anti-reflective coating and the anti-reflective coating forms to a different thickness over the first region and the second region (col. 3-col. 4).  It would have been obvious to one of ordinary skill in the art, before the effective 
Regarding to claim 2, Yieh discloses the plurality of features provides a shadow effect to limit the etch ions from reaching a bottom of the feature of the first region and a bottom of feature of the second region (Fig 5C, Fig 9A--9B, paragraph 0044-0045).
Regarding to claim 3, Yieh disclose the plurality of features in the first region (i.e. 3 trenches on the left hand side) is more than the plurality of features in the second region (2 trenches on the right hand side (See Fig 3A-3B, Fig 3B-5D).  Regarding to claim 3, Su discloses the plurality of features (112) in the first region (12) is more than the plurality of feature (114) in the second region (14) (See Fig 1, col. 2 lines 14-65).
Regarding to claim 4, Yieh discloses a plurality of openings (i.e. trenches) of the plurality of features of the first region and a plurality of openings (i.e. trenches) of the plurality of features of the second region provide a shadowing effect to the etch ions from the directional etching (Fig 5C, Fig 9A--9B, paragraph 0044-0045).
Regarding to claim 5, Su discloses the anti-reflective coating comprises a bottom antireflective coating (col. 3 lines 25-30; col. 4 lines 1-10).
Regarding to claim 6, Yieh discloses the directional etch ions has the angle in a range of 1 to 85 degree, including an angle at 30 degree (See Fig 9A-9B; paragraph 0045, within applicant’s range of “from 2 degrees to 75 degrees”).


Regarding to claim 11, Yieh discloses a method of fabricating a semiconductor device, the method comprising:
Forming an underlying structure including a first region including a first trench and s second region including a second trench (Fig 1, Fig 3A, Fig 5A);
forming a coating layer over the underlying structure, the first trench and the second trench are filled with the coating  (Fig 1, Fig 3A-3D, Fig 3A-5B; Fig 5B; paragraph 0029-0032, 0037-0038);
Directionally etching the material coating to the same height with the feature of the first region and within the feature of the second region, wherein the directional etching comprises directing etch ions at an angle to the substrate (paragraph 0043-0046, Fig 4 step 4, Fig 5E);
Wherein the directional etching remove a part of the coating filled in the first trench and the second trench without additional mask (paragraph 0043-0046, Fig 4 step 4, Fig 5E).
Regarding to claim 11, Yieh fails to disclose a thickness of the coating layer over the first region is different from a thickness of the coating layer over the second region.  However, Yieh clearly teaches the coating material includes dielectric, metal, oxide or SiN or any other material used in gap fill using a deposition process (paragraph 0037-0038).  Su discloses the coating have a different thickness over the first region and the second region (col. 3-col. 4).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of 
Regarding to claim 12, Yieh fails to disclose a density of features in the first region is higher than a density of features in the second regions.  However, Yieh discloses it is possible to have more features in the first region than second region (See Fig 3A Fig 5A, Note: 3 trench on the left hand side for first region vs. 2 trench on the right hand side for the second region).  Regarding to claim 12, Su discloses a density of features (112) in the first region (12) is higher than a density of features (114) in the second region (See Fig 1, col. 2).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Yieh in view of Su having a density of features in the first region is higher than a density of features in the second regions because different density features is well in the art.
Regarding to claim 13, Yieh discloses the features includes one or more of a hole, a trench or an opening (See Fig 3A, Fig 5A and all paragraph associated with those Figures).
Regarding to claim 14, Su discloses a dimension (S1) of features in the first region (12) is smaller than a dimension (S2) of features in the second region (See Fig 1, col. 2).
Regarding to claim 15, Yieh discloses the features includes one or more of a hole, a trench or an opening (See Fig 3A, Fig 5A and all paragraph associated with those Figures).
Regarding to claim 16, Yieh discloses the coating layer includes an organic material (i.e. tetramethyl orthosilicate, paragraph 0038).  Regarding to claim 16, Su discloses the coating layer (16 or 28) includes an organic material (e.g. photoresist. See col. 3 lines 20-30; col. 4 lines .

11.	Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yieh (US 2015/0093904 A1) and Su (US 9,443,741 B1) as applied to claims 1-7, 11-16 above, and further in view of Berry, III (US 2016/0111294 A1) 
Regarding to claim 8, Yieh and Su fail to disclose the directional etching includes a reactive gas selected from the group consisting of O2, C2F6, CF4, CHF3, CH2F2, C3F8, C4F8, SF6, NF3, CI2, HCI and BCl3. However, Yieh clearly teaches the directionally etching is performed by ion beam etching or reactive ion beam etching (paragraph 0041, 0044). Yieh further discloses the ion comprises Si+, O+, N+, H+, F+ or any other molecular ions appropriate (paragraph 0031).  Berry, III teaches to perform ion beam etching using a reactive gas selected from the group consisting of O2, C2F6, CF4, SF6, Cl2, HCl, BCl3 (See paragraph 0049). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Yieh and Su in view of Berry, III by using a reactive gas selected from the group consisting of O2, C2F6, CF4, SF6, Cl2, HCl, BCl3 because equivalent and substitution of one for the other would produce an expected result.
Regarding to clam 9, Yieh and Su fail to disclose tilting the substrate with respect to a source of the etch ions so that the substrate is uniformly etched by the etch ions. However, Yieh clearly teaches to rotate or move the stage that hold substrate with respect to a source of 
Regarding to claim 10, Yieh discloses the directional etching is performed by at least one of ion beam etching (paragraph 0044). 

12.	Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yieh et al. (US 2015/0093907 A1 )as applied to claims 17-18 above, and further in view of Sapre et al. (US 2013/0048605 A1).
Regarding to claim 19, Yieh fails to disclose the material is formed over a patterned resist. Sapre discloses forming a reverse material (44) over a patterned resist (38 and/or 42), wherein the patterned resist acts a mask (See Fig 1B-1C, paragraph 0027-0028). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Yieh in view of Sapre by having disclose the material is formed over a patterned resist because the pattern resist can act as mask to create a pattern on the substrate.
Regarding to claim 20, Yieh fail to disclose ashing the pattern resist layer. Sapre discloses the patterned resist (38, 42) can be removed by an ashing process (paragraph 0029). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the .

Response to Arguments
13.	Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Specially, the new ground of rejection was based on the new cited prior arts Yieh (US 2015/0093907 A1), Berry, III (US 2016/0111294 A1) along with the previous cited prior arts.
Applicant’s amendment also raise new ground of rejection under 112(b) as discussed above.

Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cheng et al. (US 2018/0261376) discloses that “a patterned resist” material/layer can act as a mask (See paragraph 0037, 0043; Cheng is used as an evidence reference in the 112(b) rejection).

15.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH X TRAN whose telephone number is (571)272-1469.  The examiner can normally be reached on Monday-Thursday; every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 


BINH X. TRAN
Examiner
Art Unit 1713



/BINH X TRAN/               Primary Examiner, Art Unit 1713